Title: From Benjamin Franklin to the Prince de Montbarey, 18 January 1780
From: Franklin, Benjamin
To: Montbarey, Alexandre-Marie-Léonor de Saint-Mauris, prince de


Monseigneur
Passy, Jan. 18. 1780.
Monsieur Noirmont de La Neuville has produced to me a Number of Testimonies from American Generals and from the Congress, of his Valour and good Conduct in several important Actions of the War, by which he has acquired great Esteem in that Country; At his Request I have certified the Authenticity of Those Papers; and I beg leave to add, that I am persuaded, if his Majesty should think fit to honour this Gentleman: with any mark of his favour, on Acct. of his services to the United States, the same would be very pleasing to the Congress and People of America, with the greatest Respect, I am Monseigneur your most obedient and most humble servant
Mgr. le Prince de Montbarrey.
